                                                Case 19-50732                 Doc 4      Filed 07/18/19      Page 1 of 7

                                                                        UNITED STATES BANKRUPTCY COURT
                                                                     C13-MIDDLE DISTRICT OF NORTH CAROLINA

 Fill in this information to identify your case:


 Debtor 1:               Lynn Darnel                            Knuckles                  Darby                         Check if this is an amended plan,
                         First Name                             Middle Name               Last Name                  and list below the sections of the
                                                                                                                     plan that have changed.
 Debtor 2:
 (Spouse, if filing)     First Name                             Middle Name               Last Name

 Case Number:            19-50732
 (If known)

 SSN# Debtor 1: XXX-XX-                     xxx-xx-7741

 SSN# Debtor 2: XXX-XX-



                                                                               CHAPTER 13 PLAN


 Section 1:           Notices.

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not indicate that
the option is appropriate in your circumstances. Plans that do not comply with Local Rules and judicial rulings may not be confirmable. You must
check each box that applies in § 1.1 and 1.3 below. If an item is checked as “Not Included” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 4, which may result in a              Included                Not Included
              partial payment or no payment at all to the secured creditor.
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest will            Included                Not Included
              be done by separate motion or adversary proceeding.
 1.3          Nonstandard provisions set out in Section 9                                                        Included                Not Included


To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You will need to file a proof of claim in order to be paid under any plan. Official notice will be sent to Creditors, which will provide the name and
address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
to confirmation at least seven days before the date set for the hearing on confirmation. You will receive notification from the Bankruptcy Court of
the date set for the hearing on confirmation. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is
filed. See Bankruptcy Rule 3015.

The applicable commitment period is:

                  36 Months

                  60 Months

The amount that allowed priority and non-priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after allowable
exemptions, is estimated to be $ 0.00 .

 Section 2:           Payments.

2.1 The Debtor will make payments to the Trustee as follows:


APPENDIX D                                                                            Chapter 13 Plan                                        Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                                Case 19-50732           Doc 4    Filed 07/18/19          Page 2 of 7

        $270.00 per Month for 60 or fewer month(s)

        Additional payments               NONE

2.2 The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed. If fewer than 60 months of
     payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as specified in this plan.

 Section 3:           Fees and Priority Claims.

3.1 Attorney fees.

          The Attorney for the Debtor will be paid the presumptive base fee of $ 4,500.00 . The Attorney has received $                     0.00      from the
        Debtor pre-petition and the remainder of the fee will be paid monthly by the Trustee as funds are available.

           The Attorney for the Debtor will be paid a reduced fee of $      . The Attorney has received $                 from the Debtor pre-petition and
        the remainder of the fee will be paid monthly by the Trustee as funds are available.

              The Attorney for the Debtor will file an application for approval of a fee in lieu of the base fee.

3.2 Trustee costs. The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and expenses.

3.3 Priority Domestic Support Obligations (“DSO”).

        a.        None. If none is checked, the rest of Section 3.3 need not be completed or reproduced.

3.4 Other Priority Claims to be Paid by Trustee.

        a.        None. If none is checked, the rest of Section 3.4 need not be completed or reproduced.

        b. To Be Paid by Trustee

                           Creditor                                                                        Estimated Priority Claim
 Forsyth County Tax Collector                                                                                                                              $0.00
 Internal Revenue Service                                                                                                                              $3,170.00
 NC Dept. of Revenue                                                                                                                                    $910.00

 Section 4:           Secured Claims.

4.1 Real Property – Claims Secured Solely by Debtor’s Principal Residence.

        a.        None. If none is checked, the rest of Section 4.1 need not be completed or reproduced.

4.2 Real Property – Claims Secured by Real Property Other Than by Debtor’s Principal Residence AND Claims Secured by Debtor’s Principal
     Residence and Additional Collateral.

        a.        None. If none is checked, the rest of Section 4.2 need not be completed or reproduced.


4.3 Personal Property Secured Claims.

        a.        None. If none is checked, the rest of Section 4.3 need not be completed and reproduced.

        b.        Claims Secured by Personal Property to be Paid in Full.

             Creditor                        Collateral              Estimated           Monthly               Interest        Adequate             Number of
                                                                       Claim             Payment                 Rate          Protection           Adequate
                                                                                                                                Payment             Protection
                                                                                                                                                    Payments
 Aaron's, Inc.                      55" Class LG Smart                   $1,520.00                $35.00            7.50%             $0.00
                                    4K UHD TV
 Credit Acceptance                  2005 Nissan Altima                   $3,500.00                $75.00            7.50%           $30.00
 Corp.                              3.5 SE 145,000+
                                    miles
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                                Case 19-50732                     Doc 4     Filed 07/18/19        Page 3 of 7


        c.         Claims Secured by Personal Property excluded from 11 U.S.C. § 506 being either (i) incurred within 910 days before the petition date
               and secured by a purchase money security interest in a motor vehicle acquired for personal use of the Debtor, or (ii) incurred within one
               (1) year of the petition date and secured by a purchase money security interest in any other thing of value. The filed claim must include
               documentation to show exclusion from 11 U.S.C. § 506 in order to be paid in full.

             Creditor                        Collateral                     Estimated                  Monthly         Interest        Adequate             Number of
                                                                              Claim                    Payment           Rate          Protection           Adequate
                                                                                                                                        Payment             Protection
                                                                                                                                                            Payments
 -NONE-

        d.         Request for Valuation to Treat Claims as Secured to the Value of the Collateral and Any Amount in Excess as Unsecured. This will be
               effective only if the applicable box in Section 1.1 of this plan is checked.

      Creditor             Estimated             Collateral          Value of      Amount of        Amount of     Monthly         Interest   Adequate         Number of
                           Amount of                                 Collateral      Claims       Secured Claim   Payment           Rate     Protection       Adequate
                           Total Claim                                              Senior to                                                 Payment         Protection
                                                                                   Creditor's                                                                 Payments
                                                                                      Claim
 -NONE-

        e.        Maintenance of Payments and Cure of Default.

              Proofs of claim should reflect arrearage through the petition date. For accounts that are in default the Trustee will commence
              disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted accordingly.
              Amounts stated on a proof of claim as adjusted to include post-petition payments through the month of confirmation, will control over
              any contrary amounts listed below for the installment payment and the arrearage.

                         Creditor                                                  Collateral                     Installment            Estimated Arrearage
                                                                                                                   Payment              Amount on Petition Date

 -NONE-
The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as applicable.
For each non-governmental secured claim listed above, the Debtor states that the value of the secured claim should be set out in the column
headed Amount of Secured Claim. For secured claims of governmental units only, unless otherwise ordered by the Court, the value of a secured
claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed above. For each listed claim,
the value of the secured claim will be paid in full with interest at the rate stated above.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of this plan.
If the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its entirety as an
unsecured claim under Section 6 of this plan. Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of
claim controls over any contrary amounts listed in Section 4.

The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the property
interest of the Debtor or the estate until the earlier of:

      (a) payment of the underlying debt determined under non-bankruptcy law, or

      (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Section 5:           Collateral to be Surrendered.

        a.        None. If none is checked, the rest of Section 5 need not be completed or reproduced.

 Section 6:           Nonpriority Unsecured Claims.

6.1 Nonpriority Unsecured Claims Not Separately Classified.

        Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are paid in full.

        a.       The estimated dividend to nonpriority unsecured claims is                      0.00   %.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                                Case 19-50732                Doc 4        Filed 07/18/19           Page 4 of 7


        b.       The minimum sum of $                      will be paid pro rata to nonpriority unsecured claims due to the following:

                                Liquidation Value

                                Disposable Income

                                Other

6.2 Separately Classified Nonpriority Unsecured Claims.

        a.        None. If none is checked, the rest of Section 6.2 need not be completed or reproduced.

 Section 7:           Executory Contracts and Unexpired Leases.

        a.        None. If none is checked, the rest of Section 7 need not be completed or reproduced.

 Section 8:           Local Standard Provisions.

8.1 a. The Trustee shall collect and disburse payments in accordance with the plan.
     b. Proofs of claim must be filed to receive disbursements pursuant to the plan. Any claim to be paid as secured must contain evidence of a
         properly perfected lien on property of the estate. If a claim is listed as secured and the creditor files an unsecured claim, the claim will be
         treated as unsecured.
     c. Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming plan is
         granted relief from the automatic stay as to the property and relief from any co-debtor stay so the creditor may obtain possession and
         liquidate the property. Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded to the Trustee.
     d. All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of the
         automatic stay with respect to the affected property.
     e. Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens are reserved and confirmation of the plan is
         without res judicata effect as to any action to avoid a lien.
     f. Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to be property of
         the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case.
     g. Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim.
     h. The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in income and
         any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.

8.2 THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED BY A DEED OF
     TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S PRINCIPAL RESIDENCE:

        a. The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre-confirmation
           default.

        b. If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the month in which
           the payment is designated.

        c. For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the Trustee and
           the Debtor’s attorney. The first escrow analysis must be filed with the proof of claim in accordance with Bankruptcy Rule 3002.1. The
           escrow analysis should not include any amounts that were included or should have been included in the arrearage claim.

        d. The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre-petition and such statements will
           not be deemed a violation of the automatic stay.

        e. The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure to provide
           a timely response may result in an order requiring the Holder to appear and show cause as to why Holder should not be sanctioned for
           failure to comply.

        f. Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1.

        g. Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre-petition and
           post-petition defaults have been cured and the account is current and reinstated on the original payment schedule under the note and
           security agreement as if no default had ever occurred.
        h. PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1.


Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                                Case 19-50732        Doc 4        Filed 07/18/19        Page 5 of 7

             Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the manner
             required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any amount incurred or
             assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that was not authorized by the order
             confirming plan or approved by the Court after proper notice, may be found by the Court to constitute contempt of Court and to be a
             violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2).

 Section 9:           Nonstandard Plan Provisions.

             a.                 None. If none is checked, the rest of Section 9 need not be completed or reproduced.


By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certify(ies) that the wording and order of
the provisions in this Chapter 13 Plan are identical to those contained in MDNC Local Form 113, other than any nonstandard provisions included
in Section 9.

Signature(s):

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the
Debtor(s), if any, must sign below.

 X      /s/ Lynn Darnel Knuckles Darby                                        X
        Lynn Darnel Knuckles Darby                                                  Signature of Debtor 2
        Signature of Debtor 1

        Executed on           07/18/2019                                            Executed on
                              mm/dd/yyyy                                                           mm/dd/yyyy


 /s/ Wendell "Wes" Schollander, III                                                Date:   07/18/2019
 Wendell "Wes" Schollander, III NC28062
 Signature of Attorney for Debtor(s)

 Address:              2000 W. First Street, Suite 308
                       Winston-Salem, NC 27104
 Telephone:            336-727-0900
 State Bar No:         NC28062 NC




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                                                Case 19-50732             Doc 4        Filed 07/18/19        Page 6 of 7

                                                                     UNITED STATES BANKRUPTCY COURT
                                                                     C13-Middle District of North Carolina

 In re: Lynn Darnel Knuckles Darby                                                 )         Case No.
                                                                                   )
        4070 Bethania Station Road                                                 )
                         (address)                                                 )
        Winston Salem NC 27106-0000                                                )         CHAPTER 13 PLAN
 SS# XXX-XX- xxx-xx-7741                                                           )
 SS# XXX-XX-                                                                       )
                                                                                   )
                                          Debtor(s)                                )

                                                                           CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the Notice to Creditors and Proposed Plan was served by first class mail, postage prepaid , to the following
parties at their respective addresses:




 Reid Wilcox
 Clerk of Court
 U.S. Bankruptcy Court
 Middle District of North Carolina
 P.O. Box 26100
 Greensboro, NC 27402
 Kathryn L. Bringle
 Chapter 13 Trustee
 Winston-Salem Division
 Post Office Box 2115
 Winston-Salem, NC 27102-2115
 Aaron's Inc.
 Attn: Officer or Managing Agent
 400 Chastain Center Blvd, NW Ste 450
 Kennesaw, GA 30144
 Aaron's, Inc.
 d/b/a Aaron's
 196 Summit Square Blvd
 Winston Salem, NC 27105
 Big Picture Loans LLC
 PO Box 704
 Watersmeet, MI 49969
 Credit Acceptance Corp.
 Attn: Officer or Managing Agent
 PO Box 551888
 Southfield, MI 48086
 Direct Loan Servicing Center
 U.S. Dept. of Education
 P.O. Box 5609
 Greenville, TX 75403
 First Citizens Bank & Trust Co
 Bankruptcy Notice
 PO Box 25187
 Raleigh, NC 27611-5187
 Forsyth County Clerk of Court
 Re File 17-cvm-11505
 P.O. Box 20099
 Winston Salem, NC 27120
 Forsyth County Tax Collector
 P.O. Box 82
 Winston Salem, NC 27102
 Forsyth Emergency Svcs. PA
 PO Box 75332
 Charlotte, NC 28275
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                                Case 19-50732        Doc 4   Filed 07/18/19    Page 7 of 7

 Internal Revenue Service
 Centralized Insolvency Operations
 P.O. Box 7346
 Philadelphia, PA 19101-7346
 Kenneth Peavy DMD MHS
 1590 Westbrook Plaza Dr, Ste 202
 Winston Salem, NC 27103
 Navient-Dept. of Education Servicing
 PO Box 9635
 Wilkes Barre, PA 18773-9635
 NC Dept. of Revenue
 Bankruptcy Unit
 P.O. Box 1168
 Raleigh, NC 27640
 Novant Health
 PO Box 1123
 Minneapolis, MN 55440-1123
 Novant Health
 RCS Whitehall
 PO Box 30143
 Charlotte, NC 28230-0143
 Novant Health Imaging Maplewood
 3155 Maplewood Avenue
 Winston Salem, NC 27103
 Performant Recovery Inc.
 Agent for Internal Revenue Service
 PO Box 9045
 Pleasanton, CA 94566
 Portfolio Recovery Assocs.
 assignee Capital One Bank USA NA
 PO Box 41067
 Norfolk, VA 23541-1067
 Regional Finance Corp of NC
 3193-D Peters Creek Pkwy
 Winston Salem, NC 27127
 SleepMed Therapy Services
 1000 Cobb Place Blvd, Ste 510
 Kennesaw, GA 30144
 Triad Radiology Assocs. PLLC
 3010 Trenwest Drive
 Winston Salem, NC 27103
 US Dept of Education
 Claims Filing Unit
 PO Box 8973
 Madison, WI 53708-8973
 Wal-Mart/Synchrony Bank
 Bankrutpcy Notice
 PO Box 965064
 Orlando, FL 32896



 Date      07/18/2019                                                            /s/ Wendell "Wes" Schollander, III
                                                                                 Wendell "Wes" Schollander, III NC28062




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
